                            Case 5:19-cv-00834-DAE Document 13 Filed 10/15/19 Page 1 of 1




                      Register of Copyrights                                                             REPORT ON THE
                      Copyright Office                                                           FILING OR DETERMINATION OF AN
                      Library of Congress                                                               ACTION OR APPEAL
                      Washington, D.C. 20559                                                         REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         I   COURT NAME AND LOCATION
        121   ACTION               0 APPEAL                              I
                                                                             TXWD-San Antonio Division
DOCKET NO.                            I   DATE FILED                     I




    5:19-cv-834-DAE                              7/15/2019
                                      I



PLAINTIFF                                                                              DEFENDANT
MALIBU MEDIA, LLC                                                                      JOHN DOE
                                                                                        infringer using IP address 70.121.72.191



       COPYRIGHT                                                                                                                  AUTHOR OR WORK
                                                                  TITLE OF WORK
    REGISTRATION NO.

1                                         (see the attached order)

2

3


4

5




    In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                             INCLUDED BY
                                                 0 Amendment                 0 Answer            0 Cross Bill                 0 Other Pleading
       COPYRIGHT                                                                                                                  AUTHOR OF WORK
                                                                  TITLE OF WORK
    REGISTRATION NO.                                                                                            I



1



2

3


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATFACHED                                                     WRITFEN OPINION ATFACHED                                           DATE RENDERED

              121   Order          0 Judgment                                  El Yes       El No

CLERK                                                                        PUTY CLERK                                              DATE

              Jeannette J. Clack                                                                                                               10/15/2019

                       1) Upon initiation of action,
                            mail copy to Register of Copyrights
                                                                   2) Upon filing of document adding copyright(s),
                                                                      mail copy to Register of Copyrights
                                                                                                                        .j   3) Upon termination of action,
                                                                                                                                mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
